 In the Matter of JONES & LAUGHLIN STEEL CORPORATION,OTIS WORKS,andUNITED STEELWORKERS OF AMERICA _ (CIO )CaseNo. B-5143.-DecidedMay 3,1943Mr. Earl F. Blank,of Pittsburgh,Pa., andMr. F.W. Mumper,ofCleveland,Ohio, for the Company.Mr. William F.+Donovan,of Cleveland,Ohio, for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America (CIO),herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of" Jones &Laughlin Steel Corporation, OtisWorks, Cleveland, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Louis Plost, TrialExaminer.Said hearing was held at Cleveland, Ohio, on April 8,1943.The Company and the Union appeared, participated,and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Com-pany made a motion to dismiss the petition on the ground that a unitof guards is not appropriate.The TrialExaminer referred thismotion to the Board. For reasons appearing below thismotion isdenied.The Trial Examiner's rulings made at the hearingare' freefrom prejudicial `error and are hereby affirmed.The Company sub-mitted a statement by an official of the Bethlehem Steel Corporationto the House Military Affairs Committee which has beenconsideredby the Board inlieu of a brief.-''Upon the entire record in the case, the Boardmakesthe following :49 N. L.R. B., No. 50.390i JONES &LAUGHLINSTEELCORPORATIONFINDINGS OF FACTI.THE BUSINESSOF THE COMPANY391Jones & Laughlin Steel Corporation, a Pennsylvania corporationlicensed to do business in Ohio, operates plants in Cleveland, Ohio,known as the Otis Works, with which we are concerned herein. TheCompany is engaged in the manufacture of steel and steel products invarious forms.During the year 1942 the raw materials used by theCompany and the finished products manufactured by the Companyamounted in each instance to more than $1,000,000. In excess of50 percent of the raw materials and finished products came to theCompany and were shipped and sold by the Company from and topoints outside the State of Ohio.The Company is engaged in produc-tion for the national war effort and admits that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 17, 1943, the Union requested recognition as a bargain-ing representative of its plant-protection employees.The Companyrefused to recognize the Union unless it was certified by the Board.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number of,employees in the unit hereinafter found appropriate.1We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all patrolmen, watchmen, and'firemen, in-cluding dump laborers 2 but excluding lieutenants, captains,` and super-visors employed at the Otis Works constitute a unit appropriate for thepurposes of collective bargaining.The Company maintains that suchemployees are not an appropriate unit, claiming that these employees1The Field Examiner reportedthat the Union .submitted 37 designation cards bearingapparently genuine original, signatures,',of which-34!containednames appearing upon theCompany;spay.roll of March 2, 1943.,This pay rollcontained 62 names within theappropriate unit.2The dump laborers as well as the other classifications sought bythe Unionperformplant-protection work. 392DEOISIONS'OF NATIONAL LABOR,RELATIONS BOARDshould not be permitted to choose a collective bargaining agent sincethey are either sworn-members of the auxiliary military police or underits control.However, the record discloses that although the employeesin the proposed unit take the Army oath,they are under the control ofthe Company as to pay, conditions of employment,and benefits.Wehave frequently found that plant guards hired and paid by privateemployers,are employees within the meaning of the Act,and maydesignate a representative for the purposes of collective bargaining,even though they are members of the auxiliarymilitarypolice.3Ac-cordingly,the Company's contention is rejected.The Union already represents all production and maintenance em-ployees of the Company under a contract dated December 2, 1942, andthe employees in the unit proposed herein are specifically excluded fromthe benefits of the above-mentioned contract.However,the Union doesnot intend to merge the plant-protection employees with the unit forwhich it has already been recognized as the exclusive bargaining agent,but intends to bargain for them as a separate unit.We have, on sev-eral occasions heretofore;permitted the same labor organization tobargain for the production and maintenance employees and the plant-Accordingly,we find that all patrolmen,watchmen,and firemen,including dump laborers employed by the Company at its Otis Works,but excluding lieutenants,captains,and supervisors,constitute a unitappropriate for the purposes of collective bargaining within the mean-ing,of Section 9(b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that: the question concerning representation- whichhas arisen be resolved'by an election by secret ballot among the em-ployees in the' appropriate unit who were employed during the pay-rollperiod ^immediately'preceding,tlie date of our Direction of Election,subject to the limitations and additions set forth therein.3Matter of Westinghouse Air Brake CompanyandUnited Electrical,Radio & MachineWorkers of America, Local No.610, 42 N. L R. B. 525;Matter of Chrysler Corporation,Highland Park PlantandLocal 114, United Automobile,Aircraft,and Agricultural Imple-ment,Workers.of,America,affiliatedwith the C.1I.00.,44 N. L R., B. 881;Curtiss-WrightCorporationandAmerican Federation of Labor,,45_N. L.R.B, 592;Willidm J. BurnsDetective AgencyandAmerican Federation of Labor. 47 NL. It. B.,.610.±Matter of Phelps Dodge Copper Products CorpandUnited Electrical,Radio & Machine-,of America, Local No. 441, affiliated with the'Con6ress of Industrial organizations,'41N.1L:-R. B. 973;Chrysler Corp oration,'1ighland Park Plantand'Local114,UnitedAutomobile,Aircraft,and Agricultural Implement Workers of America, affiliated with the0. 1.0., 44 N. L. R. B. 881.5Matter of Chrysler Corporation,HighlandPark PlantandLocal 114; United Automobile,Aircraft,and Agricultural Implement Workers of America;affiliatedwith the C. 1. 0.,supra. JONES & LAUGHLIN STEEL CORPORATION393DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and. pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Jones & Laughlin-SteelCorporation, Otis Works, Cleveland, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including any such employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by United Steel-workers of America, affiliated with the Congress of Industrial Organi-zations, for the purposes of collective bargaining.tf